United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1318
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Richard Alonzo Woods

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 21, 2013
                              Filed: October 29, 2013
                                   [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Richard Alonzo Woods pleaded guilty to being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1). The district court1 imposed a 77-month


      1
        The Honorable Susan Richard Nelson, United States District Judge for the
District of Minnesota.
sentence, which reflected the low end of the suggested Guidelines range of 77 to 96
months' imprisonment. Woods appeals, arguing that the sentence imposed is
substantively unreasonable. We affirm.

       On November 16, 2011, Woods was arrested outside of a sporting goods store
after a store employee alleged that Woods was offering to sell customers a firearm in
the store's parking lot. The officer recovered a loaded Smith & Wesson .357 caliber
revolver, inside a gun case, on the floor of Woods's vehicle. Woods was charged with
and pleaded guilty to being a felon in possession of a firearm. At sentencing, the court
determined that the Guidelines range was 77 to 96 months' imprisonment, after
applying an acceptance of responsibility downward adjustment and a one-level
reduction upon the government's motion. Woods sought a further downward variance,
but the court, after reviewing the facts of the case and the 18 U.S.C. § 3553(a) factors,
sentenced Woods to 77 months in prison.

       Woods challenges the substantive reasonableness of his sentence, which we
review for an abuse of discretion. United States v. Clay, 622 F.3d 892, 895 (8th Cir.
2010). "When a sentence is within the advisory guideline sentencing range, we may
presume the sentence is reasonable." Id. Woods argues that the district court should
have granted his request to vary downward after weighing the § 3553(a) factors. He
asserts that the district court failed to appropriately consider that Woods possessed the
firearm in a nonviolent manner, Woods's mental health, and Woods's post-offense
rehabilitation, and thus imposed a substantively unreasonable sentence. The
sentencing court has "wide latitude to weigh the § 3553(a) factors in each case and
assign some factors greater weight than others in determining an appropriate
sentence," United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009), and after
reviewing the sentencing transcript, "[w]e do not believe the reasons advanced . . . to
support a more lenient sentence are sufficient to overcome the district court's wide
discretion to select a sentence consistent with the Sentencing Commission's
recommendation." United States v. Lee, 553 F.3d 598, 602 (8th Cir. 2009); see also

                                          -2-
United States v. Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) ("[I]t will be
the unusual case when we reverse a district court sentence–whether within, above, or
below the applicable Guidelines range–as substantively unreasonable." (quotation
omitted)). We affirm.
                      ______________________________




                                         -3-